SCHWAB, C. J.,
dissenting.
I conclude that defendant’s conviction must be reversed because the prosecution was initiated too late under, and therefore is barred by, the relevant statute of limitations;
To come within the three-year time limitation prescribed by ORS 131.125(2) (a) the state had the burden of proving that defendant committed a felony within three years of the date the indictment was returned, October 25, 1974. As summarized by the majority, most of the transactions that are the basis of this prosecution occurred in September 1971. But the majority concludes: “defendant in his testimony included all of October 1971 in the period of time in which the appropriation of the funds was occurring.” 75 Adv Sh 4083.
I disagree. It was the district attorney’s question, not defendant’s answer, that referred imprecisely to all of the month of October. Although defendant at first agreed that he made withdrawals from his business account during October, he quickly added:
“I wouldn’t have those records before me, so what portion was September and what portion was October, I don’t know.”
This is too slender a reed to establish proof of a criminal act after the required date. Here, as in State v. Bishop, 16 Or App 310, 317, 518 P2d 177 (1974), one would reasonably expect that precise records would be available to establish the dates of withdrawals from a bank account.
Alternative lines of reasoning to support the majority’s result are also unpersuasive. ORS 131.125(3) (a) extends the statute of limitations under certain circumstances “if the offense has as a material element either fraud or the breach of a fiduciary obligation.” This formulation may well fit defendant’s *474conduct, but it does not apply to the consolidated offense of theft in the revised criminal code.
In another context this court has stated that “theft is a continuing offense.” State v. Dechand, 13 Or App 530, 538, 511 P2d 430 (1973). The decision of the Oregon Supreme Court in an embezzlement case, State v. German, 163 Or 342, 96 P2d 1085 (1939), can be read as implying that there is no limitations period applicable to a “continuing offense.” But I seriously doubt the court intended to so hold in German, or that such a holding would be a desirable rule. In any event, that question has not been briefed or argued in this court.
For the foregoing reasons, I respectfully dissent.